ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant has filed a very comprehensive motion for a rehearing in which he insists that the indictment in this case is insufficient to charge the offense of burglary of a private residence at nighttime by discharging a shotgun into it.
We have again carefully reviewed the indictment, but are unable to agree with his contention. It will be noted that the indictment which is set out in the original opinion charges all the elements constituting burglary of a private residence at nighttime. It charges that appellant, at nighttime, committed the offense of burglary by then and there discharging firearms, to-wit, a shotgun into the house of Olivia Neal with intent *199then and there of committing a felony, to-wit, he, the said Dock Broner, did then and there discharge said gun into said house with the intent then and there to kill and murder Olivia Neal, who was then and there in said house. The said house then and there was the private residence of the said Olivia Neal and was then and there occupied by the said Olivia Neal as a dwelling house. The indictment in the instant case is not like the indictment in the case of Shackelford v. State, 203 S. W. 600. In that case it was merely charged that he then and there intended to injure the said Mrs. Shackelford. Consequently, it failed to charge that he intended to commit a felony or the crime of theft while in the instant case, the indictment definitely charged that he intended to commit a felony in that he intended to kill and murder Olivia Neal.
We see no need of entering upon a lengthy discussion of the matter presented inasmuch as we have reached the conclusion that the indictment is sufficient to charge the offense of nighttime burglary of a private residence.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.